UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-27582 SPEEDUS CORP. (Exact name of registrant as specified in its charter) Delaware 13-3853788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Dag Hammarskjold Blvd. Freehold, New Jersey (Address of principal executive offices) (Zip Code) 888-773-3669 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No T The number of shares of Common Stock outstanding as of November15, 2010 was 4,162,326 SPEEDUS CORP. INDEX TO FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 5 Notes to Unaudited Condensed Consolidated Financial Statements 6-13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14-19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signature Page 22 Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Rule 13a-14 of the Securities Exchange Act of 1934, as Adopted Pursuant to Section 302 of The Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of Chief Financial Officer Pursuant to Rule 13a-14 of the Securities Exchange Act of 1934, as Adopted Pursuant to Section 302 of The Sarbanes-Oxley Act of 2002 Exhibit 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of The Sarbanes-Oxley Act of 2002 Exhibit 32.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of The Sarbanes-Oxley Act of 2002 Index SPEEDUS CORP. CONDENSED CONSOLIDATED BALANCE SHEETS September30, December31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ United States Treasury bills - Marketable securities Accounts receivable, net of allowances of $107,385as of September 30, 2010 and December 31, 2009 Inventory Other current assets Total current assets Property and equipment, net of accumulated depreciation of $55,962 and $38,414 as of September 30, 2010and December 31, 2009, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued liabilities Convertible note to noncontrolling interest - Current portion of redeemable preferred stock - Note to shareholder, net of debt discount of $34,611at September 30, 2010 - Total current liabilities Convertible note to noncontrolling interest - Redeemable preferred stock ($.001 par value;100,000 shares authorized; 70,940 shares issued and outstanding as of September 30, 2010 and December 31, 2009,respectively), net of current portion Total liabilities Commitments and Contingencies Stockholders' equity (deficit): Preferred stock ($.01 par value; 20,000,000 shares authorized): Series A Junior Participating ($.01 par value;4,000 shares authorized; no shares issued) - - Common stock ($.01 par value; 50,000,000shares authorized; 5,639,736 and 5,498,006 shares issued as of September 30, 2010 and December 31, 2009, respectively) Additional paid-in-capital Treasury stock (at cost; 1,502,410 shares) ) ) Accumulated deficit ) ) Total Speedus stockholders' equity (deficit) ) Noncontrolling deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying condensed notes are an integral part of these condensed consolidated financial statements. 3 Index SPEEDUS CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended September30, For the nine months ended September30, Revenues $ Expenses: Cost of sales Selling, general and administrative Research and development Depreciation Total operating expenses Operating loss ) Investment income (loss) ) Interest income 6 59 Other income - Interest expense ) Net loss including noncontrolling interest ) Less:Net loss attributed to noncontrolling interest ) Net loss attributed to Speedus ) Per share: Loss per share attributed to Speedus common shareholders: Loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying condensed notes are an integral part of these condensed consolidated financial statements 4 Index SPEEDUS CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the nine months ended September30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Unrealized investment losses (gains) ) Stock based compensation Access and exclusivity fee - Accrued dividends on preferred stock Accrued interest on convertible note Changes in operating assets and liabilities, Accounts receivable ) ) Inventory ) ) Other current assets ) ) Accounts payable Accrued liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Property and equipment additions ) - United States Treasury bills: Purchases - ) Maturities - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Convertible note financing in subsidiary by minority investor - Proceeds from shareholder note - Proceeds from the exercise of stock options Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period The accompanying condensed notes are an integral part of these condensed consolidated financial statements. 5 Index SPEEDUS CORP. CONDENSED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Basis of Presentation The unaudited condensed consolidated financial statements of Speedus Corp.(the “Company” or “Speedus”) have been prepared in accordance with generally accepted accounting principles for interim financial information. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. These financial statements do not include all information and notes required by generally accepted accounting principles for complete financial statements. These financial statements should be read in conjunction with the Company's 2009 audited consolidated financial statements and notes thereto on Form 10-K. Operating results for the three and nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Business Activities Speedus Corp. operates primarily through its two majority-owned subsidiaries Zargis Medical Corp. (“Zargis”) and Density Dynamics Corp. (“DDC”). In 2001 we co-invested with Siemens Corporate Research, Inc., a subsidiary of Siemens Corporation, in Zargis to develop advanced diagnostic decision support products and services for primary care physicians, pediatricians, cardiologists and other healthcare professionals.In March of 2008 we acquired a majority interest in DDC, a company breaking new ground in the development of DRAM based, energy efficient, sold-state drives (“SSD”) with I/O acceleration technology. For additional information on each of these business segments and our other assets and operations, see the discussions below and “Condensed Notes to Condensed Consolidated Financial Statements — Note 5, Business Segment Information.” Zargis Zargis is a medical device company focused on improving health outcomes and cost effectiveness through the development of computer-aided medical devices and telemedicine based delivery systems.Zargis was formed in 2001 when we co-invested with Siemens Corporate Research, Inc., a subsidiary of Siemens Corporation.As part of this transaction, Siemens contributed certain intellectual property including a core technology used in the Zargis Cardioscan™ device (Cardioscan). Cardioscan is a non-invasive, diagnostic support solution that automatically analyzes acoustical data from a patient to determine whether or not the patient possesses a suspected diastolic or systolic murmur and whether or not they present a Class I indication for echocardiography referral.Heart murmurs can be a sign of serious types of valvular or other heart disease.Zargis’ patented technology utilizes advanced signal processing algorithms deployed on a standard pc computer platform.Cardioscan received its initial FDA clearance in May 2004 and received its most recent clearance in February, 2009.Cardioscan is fully integrated with the Zargis TeleSteth™ portal and is also cleared for marketing in Australia, Canada, India, Singapore, South Africa, Turkey, Malaysia, and 31 European states. In September of 2009, Zargis also announced FDA clearance to market its Signal X6™ device.Signal X6 is noninvasive and simultaneously records heart and lung sounds from six adhesive acoustic sensors. The recordings can be evaluated locally or, for locations where a cardiac specialist is not immediately available for consultation, transmitted through the Internet for remote evaluation. The sensors are adhesive, rather than handheld, which may reduce motion noise and increases clarity when compared to handheld stethoscopes.Zargis initially released Signal X6 in August 2009, when 510(k) clearance for the device was received. In addition to the development of Cardioscan, Signal X6 and Zargis StethAssist™, Zargis has been awarded several contracts by the U.S. Army, most recently in August of 2010, to develop prototype versions of telemedicine systems for use in cardiology. These systems record, synchronize and analyze heart sounds, lung sounds and ECG signals in pediatric patients who are being cared for by remote military treatment facilities. The systems have been fully integrated with an existing Army telehealth platform. Demand for medical systems designed to remotely project the expertise of cardiologists and other medical specialists is growing within both military and civilian environments worldwide and it is for this reason that Zargis has identified the field of telemedicine as a key focus area for product commercialization. In February 2003, we acquired a controlling interest in Zargis of approximately 63%.At September 30, 2010 and December 31, 2009, as a result of continued investment, our primary equity ownership was approximately 90%. In October 2007, Zargis and the 3M Company entered into an exclusive multi-year marketing alliance involving Zargis’ heart sound analysis software and 3M Littmann’s next-generation electronic stethoscope. Under the agreement, Zargis supported 3M in its efforts to develop a next-generation stethoscope that is compatible with Zargis’ heart sound analysis software. In addition, the alliance provides Zargis with a wide-range of marketing and promotional opportunities along with exclusive rights to sell its heart sound analysis software through the global distribution network of the Littmann brand.The agreement with 3M, based on the total number of Zargis fully diluted shares as of the agreement date, grants 3M a 5% equity position in Zargis following the first sale of Zargis’ software through the 3M distribution channel (which occurred in August of 2009) as an access and exclusivity fee and an additional 5% equity in Zargis in the event that other conditions are met.The agreement also entitles 3M to a royalty payment based on sales of certain Zargis products and a seat on the Zargis Board of Directors. 6 Index Density Dynamics In March 2008, we obtained approximately a 75% equity interest in DDC. DDC was a newly formed company that was created to acquire the technology, assets and some of the operations of a developer and marketer of ultra-high speed storage systems for server networks and other applications. DDC is continuing development of its line of environmentally friendly DRAM based solid-state storage and I/O acceleration technology. The Jet.io RamFlash and DramJet Solid State Drives are built in a standard 3.5” drive format.These drives are the core components for DDC high performance storage products. In January 2010, DDC launched its JetX10 acceleration appliance and its JetPod and JetNode expansion chassis which integrate the Jet.io Solid State Drives to deliver the highest performance and greatly reduces complexity, space requirements and power consumption in traditional storage solutions.All DDC products are designed for enterprise and cloud computing environments which demand the highest performance, durability and lowest power consumption. See note 3 for further discussion. Other Business Activities Local Multipoint Distribution Service (LMDS) License We have an FCC commercial operating license which covers between 150 – 300 MHz of spectrum in the New York City area. The license has been renewed through February 1, 2016 conditioned upon demonstrating to the FCC by June 1, 2012 that we are providing “substantial service.” As of September 30, 2010 the Company had not demonstrated to the FCC that it was providing “substantial service”; however, the Company hopes to demonstrate to the FCC that it is providing this “substantial service” by June 1, 2012. Liquidity We have recorded operating losses and negative operating cash flows since our inception and have limited revenues. At September 30, 2010, we had an accumulated deficit of approximately $89.0 million. We do not expect to have earnings from operations or positive operating cash flow until such time as our strategic investments achieve successful implementation of their business plans and/or form alliances for the use of our capabilities in the future. We do not have funds sufficient to finance our operations and enable us to meet our financial obligations for the next twelve months. There can be no assurances that we will be able to consummate any capital raising transactions, particularly in view of current economic conditions. The inability to generate future cash flow or raise funds to finance our strategic investments could have a material adverse effect on our ability to achieve our business objectives. These conditions raise substantial doubt about our ability to continue as a going concern. If we are not able to reduce or defer our expenditures, secure additional sources of revenue or otherwise secure additional funding, we may be unable to continue as a going concern, and we may be forced to restructure or significantly curtail our operations, file for bankruptcy or cease operations. In addition, a bankruptcy filing by one or more of our strategic investments could cause us to lose our investment and/or control and could prevent us from sharing in any future success of those strategic investments. The accompanying financial statements do not include any adjustments relating to the recoverability of the carrying amount of recorded assets or the amount of liabilities that might result should the Company be unable to continue as a going concern.Should we be successful in securing the necessary capital to continue operations, it is likely that such arrangements would result in significant dilution to each shareholder’s ownership interest in the Company. 7 Index Financial statements and principles of consolidation The condensed consolidated financial statements include the accounts of Speedus and its majority-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. Noncontrolling interests Companies in which Speedus directly or indirectly owns more than 50% of the outstanding voting securities or that Speedus has effective control over are accounted for under the consolidation method of accounting. Under this method, those companies’ balance sheets and results of operations, from the date Speedus acquired control, are included in Speedus’ consolidated financial statements. Effective January 1, 2009, the Company adopted certain provisions of Financial Accounting Standards Board (“FASB”) ASC Topic 810, “Consolidation,” which established new standards governing the accounting for and reporting of noncontrolling interests in partially owned consolidated subsidiaries and the loss of control of subsidiaries.Certain provisions of this standard indicate, among other things, that noncontrolling interests (previously referred to as minority interests) be treated as a separate component of equity and that losses of a partially owned consolidated subsidiary be allocated to the noncontrolling interest even when such allocation might result in a deficit balance.This standard also required changes to certain presentation and disclosure requirements. The provisions of the standard were applied to all noncontrolling interests prospectively.The net loss attributed to the noncontrolling interests has been separately designated in the accompanying consolidated statements of operations.Losses attributable to the noncontrolling interest in a subsidiary may exceed the noncontrolling interests in the subsidiary’s equity.The noncontrolling interest shall continue to be attributed its share of losses even if that attribution results in a deficit noncontrolling interest balance. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of operating revenues and expenses during the reporting periods. Significant estimates and assumptions include the adequacy of the calculations related to stock based compensation, allowance for doubtful accounts, and other than temporary impairment of investments and certain accruals.Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid interest earning investments with original maturities of three months or less to be cash equivalents. At September 30, 2010 and December 31, 2009, cash equivalents consisted of money market funds.At times the Company has cash and cash equivalents balances in excess of the FDIC and SIPC insured limits. Marketable Securities All marketable securities are defined as trading securities under the provisions of FASB ASC 320, "Investments in Debt and Equity Securities." At September 30, 2010 and December 31, 2009, marketable securities consisted of publicly traded equity securities which were recorded at the fair market value of approximately $2,000 and $5,000 as of September 30, 2010 and December 31, 2009, respectively.Pursuant to FASB ASC 820 “Fair Value Measurements”, the fair value of our marketable securities were determined based on “Level 1” inputs, which consist of closing prices quoted from established securities markets. Unrealized gains or losses are included in investment income (loss) in the accompanying consolidated statements of operations. Fair Value of Financial Instruments Cash and cash equivalents, U.S. Treasury bills, accounts receivable, inventory, other assets, accounts payable and accrued expenses are reflected in the consolidated balance sheets at their carrying value, which approximates fair value due to the short-term nature of these instruments and the variability of the respective interest rates, where applicable.Pursuant to FASB ASC 820 “Fair Value Measurements”, the fair value of our U.S. Treasury bills were determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. Accounts receivable Accounts receivable are recorded at the invoice amount and are not interest bearing.The Company reviews its accounts receivable aging quarterly, on a customer by customer basis, and records an allowance for bad debt at such time that a receivable is deemed to be likely uncollectable. Inventory Inventories are stated at the lower of cost or market with cost being determined on a first-in, first-out basis. Property and Equipment Property and equipment consists of office equipment which is recorded at cost and depreciated on a straight-line basis over the estimated useful lives of the assets, ranging from three to seven years.When assets are fully depreciated, it is the Company’s policy to remove the costs and related accumulated depreciation from its books and records. 8 Index Accrued liabilities Accrued liabilities approximately consist of the following: September30, December31, Professional fees $ $ Income taxes Other accrued expenses Total accrued liabilities $ $ Note to Shareholder In the three months ended September 30, 2010, the Company received $206,000 from a Company shareholder affiliated to the Company’s CEO.The promissory note dated August 30, 2010 bears interest at a rate of 14% per annum and matures the earlier of June 30, 2011 or the closing of any sale of assets of the Company, or any private placement of additional debt or equity of at least $500,000.The note includes a warrant for the purchase of common stock up to 25% of the balance of the note.This liability is reflected net of debt discount of approximately $35,000 on the Condensed Consolidated Balance Sheet as of September 30, 2010. Revenue Recognition Zargis recognizes service revenue upon completion of services performed under contracts, in accordance with the provisions of the Securities and Exchange Commission Staff Accounting Bulletin No. 104, "Revenue Recognition". Zargis and DDC recognize product revenue upon the shipment of product and transfer of title to customers. Income Taxes As required by FASB ASC 740“Accounting for Income Taxes,” the Company is required to provide for deferred tax assets or liabilities arising due to temporary differences between the book and tax basis of the Company’s assets and liabilities. FASB ASC 740 prescribes a comprehensive model for the manner in which a company should recognize, measure, present and disclose in its financial statements all material uncertain tax positions that the Company has taken or expects to take on a tax return.As of September 30, 2010, the only tax jurisdictions to which the Company is subject are the United States and several states where the Company operates. Open tax years relate to years in which unused net operating losses were generated. Thus, the Company’s open tax years extend back to 1996. In the event that the Company concludes that it is subject to interest and/or penalties arising from uncertain tax positions, the Company will present interest and penalties as a component of income taxes.The Company has no unrecognized tax positions or any interest and penalties as of and for the three and nine months ended September 30, 2010 and 2009. As of the date of this report, the Company has only filed extensions with estimated taxes and not filed complete income tax returns since 2005.As of September 30, 2010, the Company estimates that it has a deferred tax asset of approximately $53 million, relating primarily to book operating losses. An offsetting valuation allowance of $53 million has been established as the Company has no ability to carryback its losses and a limited earnings history. At September 30, 2010, the Company estimates that it has net operating loss carryforwards of approximately $113 million which expire between 2015 and 2030. Under the provisions of the Internal Revenue Code, certain substantial changes in the Company’s stock ownership may result in a limitation on the amounts of net operating loss carryforwards which can be utilized in future years.Furthermore, as the Company has only filed extensions with estimated taxes and not complete income tax returns since 2005, it is possible that adjustments may ultimately be made that could significantly reduce the actual amount of available net operating loss carryforwards. Loss Per Share Basic and diluted loss per common share are determined in accordance with FASB ASC 260.For the three months ended September 30, 2010 and 2009, outstanding stock options and warrants in the weighted average amounts of 582,000 and 683,000, respectively, have been excluded from the diluted loss per share since their effect would be antidilutive as the Company has losses in each of these periods. For the nine months ended September 30, 2010 and 2009, outstanding stock options and warrants in the weighted average amounts of 577,000 and 660,000, respectively have been excluded from the diluted loss per share since their effect would be antidilutive as the Company has losses in each of these periods. Stock Options The Company accounts for stock options under FASB ASC 718, “Stock Compensation”.Under this method, the Company records compensation cost based upon the fair value of those awards on the grant date over the service period of each award on a straight line basis. Stock based compensation expense was approximately $36,000 and $131,000 for the three months ended September 30, 2010 and 2009, respectively. Stock based compensation expense was approximately $678,000 and $216,000 for the nine months ended September 30, 2010 and 2009, respectively. 9 Index The Company accounts for restricted stock and stock options granted to non-employees on a fair value basis in accordance with FASB ASC 505, “Equity.”Any restricted stock or stock options issued to non-employees are recorded in the consolidated financial statements using the fair value method and then amortized to expense over the applicable service periods. The fair value of the awards on the grant date was estimated using a Black-Scholes option pricing model. Assumptions utilized in the model for Speedus, Zargis, and DDC are evaluated and revised, as necessary, to reflect market conditions and experience. Expected volatility is calculated based on the historical volatility of the Company’s stock over the period commensurate with the expected term of the option. The expected term represents the period of time that options granted are expected to be outstanding and is estimated based on historical option exercise experience. The risk-free interest rates are equivalent to the U.S. Treasury yield in effect at the time of grant for the estimated life of the option grant. Estimated forfeiture rates are based on historical experience.There are no expected dividends.These assumptions were: Three months ended September30, Nine months ended September30, Risk-free interest rates 2.3% - 3.2
